Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “a human body detection tracking algorithm” in lines 8-9 should read “the human body detection tracking algorithm”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “a cloud server” in line 8 should read “the cloud server”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “a cloud server” in line 7 should read “the cloud server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 10 are rejected under 35 U.S.C 112 (b). Claim 5 recites "[the human body foreground images at line 7 and the human bodies at lines 9, 11, 13 and 15 ]" and claim 10 recites [the human body foreground images at line 5 and the human bodies at lines 7-8, 11 and 13 ]respectively in both the claims. There is insufficient antecedent basis for this limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinello et al. (US10599947) hereafter Martinello. 

1. Regarding claim 1, Martinello discloses a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing (col 5 lines 52-56 discloses detecting saliency based on motion, appearance and disappearance of subjects such as human (i.e human body tracking processing)), wherein the method is applied to an apparatus for video collection processing (fig 1 shows an apparatus for video collection processing) which comprises a camera (fig 1 camera 107), and an intelligent chip (fig 1 element 101 is a computing hardware device (i.e an intelligent chip) which performs video analytics on video data meeting the claim limitations), and the method comprises: 
collecting, by the camera, video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); 
performing, by the intelligent chip, a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result)  and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)); and 
sending, by the intelligent chip, the first human body detection tracking result to a cloud server, so that the cloud server processes the first human body detection tracking result to acquire a second human body tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim). 

2. Regarding claim 6, Martinello discloses an apparatus (fig 1 discloses apparatus /method for performing video analytics on a video data) for video collection processing, comprising: 
a camera and an intelligent chip that are communicatively connected to each other (fig 1 shows the camera 107, the intelligent chip 101 communicatively connected to each other meeting the claim limitations); wherein the camera is configured to collect video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); and the intelligent chip is configured to perform a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)); and 
send the first human body detection tracking result to a cloud server, so that the cloud server processes the first human body detection tracking result to acquire a second human body detection tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello in view of Martinello (Single reference 103 as “pluralities of intelligent chips in at least two apparatuses and cameras in the apparatuses for video collection” would be obvious and within one of ordinary skill in the art in view of an intelligent chip 101 and a camera 107 of the video collection processing apparatus of fig 1).

3. Regarding claim 4 Martinello discloses a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing, comprising: 
receiving, by a cloud server, first human body detection tracking (fig 1 shows the cloud server 121 receiving and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e receiving by the cloud server 121 the first human body tracking result) based on the video processing application 103 (i.e sent by the intelligent chip 101 in the apparatus for the video collection processing) and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking results, examiner notes that the specifics of a first human body detection tracking result and second human body tracking result are not required by the current claim), wherein the first human body detection tracking (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e performing a human body tracking algorithm/ application 103 on a video data and detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)), and the video data is collected by (fig 1 shows the camera 107 in the apparatus for the video collection processing of fig 1 to which the intelligent chip 101 belong); and 
performing, by the cloud server (fig 1 element 123), a processing on the first human body detection tracking (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking result, examiner notes that the specifics of a first human body detection tracking results and second human body tracking result are not required by the current claim); and the memory is configured to store program code required by the processor for processing (col 3 lines 55-62 discloses the memory obviously is configured to store program code required by the processor for processing). Examiner notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the Martinello of fig 1 and extend the teachings to operate/utilize plurality of figs 1 (i.e the plurality of the video collection processing apparatuses, plurality of intelligent chips 101, plurality of cameras 107 and receiving by the cloud server plurality of the results sent by the plurality of the intelligent chips 101 in the apparatuses of fig 1 via the communication interface 105 obviously meeting the limitations of claim 4). Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus, intelligent chip, camera in communication as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses, intelligent chips, cameras in communication), use of known technique (i.e device/apparatus of fig 1) to improve similar devices (i.e extend the teachings to plurality of figs 1), and known work in one field of endeavor (i.e fig 1) may prompt variations of it for use (i.e extend the teachings to plurality of figs 1) in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Examiner further notes that Martinello recites in col 4 lines 64-65 “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses, servers chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 4. See MPEP 2141 III (b), (c), (f) and (g).

4. Regarding claim 9, Martinello discloses a cloud server (fig 1 element 121 is a cloud server), comprising: a processor and a memory as well as a communication interface connected to the processor (fig 1 and col 3 lines 55-62 discloses the cloud server comprising a processor and a memory as well as a communication interface 105 connected to the processor meeting the claim limitations); the communication interface is connected to (fig 1 shows the communications interface 105 connected to intelligent chip 101) an apparatus for video collection processing (fig 1 shows an apparatus for video collection processing comprising a camera 107, sensors 113a-113n, intelligent chip 101); the processor is configured to perform a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing, comprising: 
receiving, by a cloud server, first human body detection tracking (fig 1 shows the cloud server 121 receiving and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e receiving by the cloud server 121 the first human body tracking result) based on the video processing application 103 (i.e sent by the intelligent chip 101 in the apparatus for the video collection processing) and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking results, examiner notes that the specifics of a first human body detection tracking result and second human body tracking result are not required by the current claim), wherein the first human body detection tracking (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e performing a human body tracking algorithm/ application 103 on a video data and detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)), and the video data is collected by (fig 1 shows the camera 107 in the apparatus for the video collection processing of fig 1 to which the intelligent chip 101 belong); and 
performing, by the cloud server (fig 1 element 123), a processing on the first human body detection tracking (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking result, examiner notes that the specifics of a first human body detection tracking results and second human body tracking result are not required by the current claim); and the memory is configured to store program code required by the processor for processing (col 3 lines 55-62 discloses the memory obviously is configured to store program code required by the processor for processing). Examiner notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the art to utilize the teachings of Martinello of fig 1 and extend the teachings to operate/utilize plurality of figs 1 (i.e the plurality of the video collection processing apparatuses, plurality of intelligent chips 101, plurality of cameras 107 and receiving by the cloud server plurality of the results sent by the plurality of the intelligent chips 101 in the apparatuses of fig 1 via the communication interface 105 obviously meeting the limitations of claim 9). Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus, intelligent chip, camera in communication as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses, intelligent chips, cameras in communication), use of known “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses, servers chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 9. See MPEP 2141 III (b), (c), (f) and (g).

5. Regarding claim 11, Martinello discloses a system (fig 1 shows the system comprising elements 109, 101, 107, 107, 113a-113n, 121 and 115) for human body tracking processing, comprising: 
(fig 1 shows the apparatus for video collection processing that has a camera 107, sensors 113a-113n, computing device 101) and a cloud server (fig 1 element 121), wherein the apparatus for video collection processing employs an apparatus (fig 1 shows the apparatus for video collection processing that has a camera 107, sensors 113a-113n, computing device 101) comprising: a camera and an intelligent chip that are communicatively connected to each other (fig 1 shows an apparatus for video collection processing comprising camera 107, sensors 113a-113n, and an intelligent chip 101 communicatively connected to each other); wherein the camera is configured to collect video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); and the intelligent chip is configured to perform a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human (i.e a human body tracking algorithm/ application 103 based on the video data collected by the camera and detecting/acquiring a first human body tracking result) in a room and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)); and 
send the first human body detection tracking result to a cloud server, so that the cloud server processes the first human body detection tracking result to acquire a second human body detection tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e sending the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim), and the cloud server employs the server according to claim 9 (see explanation of claim 9).  Examiner notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the art to utilize the teachings of Martinello of fig 1 and extend the teachings to operate/utilize plurality of figs 1 (i.e at least two or the plurality of the video collection processing apparatuses obviously meeting the limitations of claim 11). Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses), use of known technique (i.e device/apparatus of fig 1) to improve similar devices (i.e extend the teachings to plurality of figs 1), and known work in one field of endeavor (i.e fig 1) may prompt variations of it for use (i.e extend the teachings to plurality of figs 1) in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Examiner further notes that Martinello recites in col 4 lines 64-65 “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses for video collection, servers, chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 11. See MPEP 2141 III (b), (c), (f) and (g).

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello in view of Kawano (US20140341427) hereafter Kawano. 

6. Regarding claim 2, Martinello disclose the method according to claim 1. Martinello discloses processing the video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data and col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) identifies features in the video stream and a portion of the video stream that can be used for advanced video operation,  detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest). Martinello however is silent and do not recite in exact language further wherein the performing, by the intelligent chip, of the human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result comprises: intercepting, by the intelligent chip, video data collected by the camera to acquire a video image frame to be processed; extracting a key image frame comprising a human body from the video image frame to be processed; and performing a processing on the key image frame by using a human body detection tracking algorithm to acquire the first human body detection tracking result.  
Kawano discloses intercepting, by the intelligent chip (figs 9-13 and para 0128 discloses a computer comprising CPU, MPU or other circuitry performing the method meeting the limitations of an intelligent circuitry), video data collected by the camera to acquire a video image frame to be processed (para 0115 and figs 9-10 shows and discloses the PTZ camera 901 performs video photographing at wide angle meeting the claim limitations); 
extracting a key image frame comprising a human body from the video image frame to be processed (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e the human body detection/tracking) meeting the above claim limitations); and 
performing a processing on the key image frame by using a human body detection tracking algorithm to acquire the first human body detection tracking result (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e processing on the the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e acquire the human body detection/tracking result) meeting the above claim limitations).  Before the effective filing date of the invention was made, Martinello and Kawano are combinable because they are from the same field of endeavor and are analogous art of person/human image data processing. The suggestion/motivation would be low cost, reduced power and memory computational system/method at col 2 lines 54-62. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kawano in the method/system/apparatus of Martinello to obtain the invention as specified in claim 2.
7. Regarding claim 7, Martinello discloses the apparatus according to claim 6. Martinello discloses processing the video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data and col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) identifies features in the video stream and a portion of the video stream that can be used for advanced video operation,  detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest). Martinello however is silent and do not recite in exact language further comprising: the intelligent chip is configured to intercept video data collected by the camera to acquire a video image frame to be processed, extract a key image frame comprising a human body from the video image frame to be processed, and perform a processing on the key image frame by using a human body detection tracking algorithm to acquire the first human body detection tracking result.  
Kawano discloses intercepting, by the intelligent chip (figs 9-13 and para 0128 discloses a computer comprising CPU, MPU or other circuitry performing the method meeting the limitations of an intelligent circuitry), video data collected by the camera to acquire a video image frame to be processed (para 0115 and figs 9-10 shows and discloses the PTZ camera 901 performs video photographing at wide angle meeting the claim limitations); 
(paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e the human body detection/tracking) meeting the above claim limitations); and 
performing a processing on the key image frame by using a human body detection tracking algorithm to acquire the first human body detection tracking result (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e processing on the the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e acquire the human body detection/tracking result) meeting the above claim limitations).  Before the effective filing date of the invention was made, Martinello and Kawano are combinable because they are from the same field of endeavor and are analogous art of person/human image data processing. The suggestion/motivation would be low cost, reduced power and memory computational system/method at col 2 lines 54-62. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kawano in the method/system/apparatus of Martinello to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571) 270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669